Dismissed and Opinion Filed February 14, 2017




                                           S    In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                        No. 05-17-00154-CV

                               IN RE LIBERTY BROWN, Relator

                  Original Proceeding from the 298th Judicial District Court
                                    Dallas County, Texas
                             Trial Court Cause No. DC-16-16449

                              MEMORANDUM OPINION
                          Before Justices Francis, Fillmore, and Whitehill
                                   Opinion by Justice Whitehill
       Before the Court is relator’s February 13, 2017 petition for writ of mandamus in which

relator complains of a ruling purportedly issued by the University Interscholastic League District

12-5A Executive Committee (“DEC”) on January 18, 2017 that declared relator ineligible for

varsity basketball competition at Dallas’ Bryan Adams High School. Relator asks the Court to

direct the DEC to “void” the ruling and “issue a ruling declaring” relator “immediately eligible”

to participate in varsity basketball competition at Bryan Adams High School. The Court lacks

jurisdiction to provide the relief requested.

       The Court’s power to issue extraordinary writs is limited. TEX. GOV’T CODE § 22.221(a)-

(b) (West 2004). The Court may issue writs of mandamus against a judge of a district or county

court in our district or a district court judge acting as a magistrate at a court of inquiry in our

district under Chapter 52 of the Code of Criminal Procedure. TEX. GOV’T CODE § 22.221(b)

(West 2004). We may issue writs of mandamus against an entity other than a judge described in
section 22.221(b) only if the writ is necessary to enforce the Court’s jurisdiction. TEX. GOV’T

CODE § 22.221(a) (West 2004). No appeal is pending here, and our jurisdiction is not in

jeopardy. Accordingly, we dismiss the petition for want of jurisdiction.




                                                     /Bill Whitehill/
                                                     BILL WHITEHILL
                                                     JUSTICE




140154F.P05




                                               –2–